United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                      June 13, 2006

                                                              Charles R. Fulbruge III
                                                                      Clerk
                           No. 05-10277
                         Summary Calendar




MICHAEL TODD RAMSEY,

                                      Plaintiff-Appellant,

versus

LVN FNU SPOORES; DR. ADEL NAFRAWI;
SENIOR WARDEN FNU DUKE, Warden,

                                      Defendants-Appellees.


                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                        No. 1:04-CV-00067
                      --------------------




Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Michael Ramsey, a Texas prisoner, appeals the magistrate

judge’s sua sponte order dismissing his pro se 42 U.S.C. § 1983

civil rights action as frivolous pursuant to 28 U.S.C. §§ 1915A and

1915(e)(2)(B)(I),   following   a   hearing   pursuant   to    Spears     v.

McCotter, 766 F.2d 179 (5th Cir. 1985).   Ramsey alleged that defen-


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
dants were deliberately indifferent to his serious medical needs

when defendant nurse Spoores caused an injury to his ear while

cleaning it on April 3, 2003, and the other defendants failed to

treat him. Following the Spears hearing, at which Ramsey was ques-

tioned about his allegations and about his prison medical records,

the magistrate judge determined that Ramsey was alleging only

negligence.

     Ramsey argues that the magistrate judge abused his discretion

in dismissing his complaint as frivolous, in failing to grant him

an opportunity to amend his complaint, and by using his medical

records to counter his allegations.   Although Ramsey has suggested

that Spoores intentionally damaged his ear by using the “wrong”

syringe attachment, the magistrate judge did not abuse his dis-

cretion in concluding that these allegations suggested only a non-

cognizable claim of negligent treatment.   See Taylor v. Woods, 257

F.3d 470, 472 (5th Cir. 2001); Farmer v. Brennan, 511 U.S. 825,

839-40 (1994); Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.

1991).

     The magistrate judge did not err in using Ramsey’s medical

records to elicit his admissions that a nurse Hodges had given him

medications and that Ramsey had been repeatedly treated by de-

fendant Dr. Nafrawi.   See Banuelos v. McFarland, 41 F.3d 232, 235

(5th Cir. 1995); Wilson v. Barrientos, 926 F.2d 480, 481 & n.3 (5th

Cir. 1991).   Finally, that Ramsey may have written two letters

about his medical treatment to defendant Warden Duke was insuffi-

                                 2
cient to establish the causal connection necessary to show that

Duke was personally liable.    See Evett v. DETNTFF, 330 F.3d 681,

689 (5th Cir. 2003).

     For the reasons discussed above, we affirm. The affirmance of

the dismissal of Ramsey’s complaint as frivolous counts as a

“strike” for purposes of the three-strikes provision, 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.

1996).    Ramsey is cautioned that if he accumulates three strikes,

he will not be permitted to proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED.




                                  3